Citation Nr: 0704246	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  01-02 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, including as due to an undiagnosed illness.

2.  Entitlement to service connection for chest pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for hearing loss, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for folliculitis of the 
neck, including as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss and 
difficulty with concentration, including as due to an 
undiagnosed illness.

6.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1999.  He had service in the Southwest Asia theater 
of operations during the Persian Gulf War from August 24, 
1990 to March 21, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was remanded by the Board in 
October 2001 for additional notice and development that 
included a VA examination.  That notice and development has 
been completed, and the case was returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for a 
gastrointestinal disorder (including as due to an undiagnosed 
illness) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's complaints of chest pain do not constitute 
a diagnosed current disability of the chest, heart, or lungs 
for VA disability compensation purposes; the veteran's 
complaints of chest pains did not manifest during service in 
the Southwest Asia theater of operations (from August 24, 
1990 to March 21, 1991), and have not manifested to a 
compensable degree (10 percent) since service separation.  

2.  The veteran's bilateral hearing impairment does not 
constitute a current right ear or left ear hearing loss 
disability for VA compensation purposes.

3.  The veteran does not have a current disability of 
folliculitis of the neck, and does not have an undiagnosed 
illness manifested by folliculitis of the neck.

4.  The veteran does not have an undiagnosed disability 
manifested by memory loss and difficulty with concentration; 
complaints of memory loss and difficulty with concentration 
have already been associated by competent medical evidence to 
the service-connected disability of post-traumatic stress 
disorder (PTSD). 

5.  The veteran does not have an undiagnosed disability or 
unexplained chronic multisymptom illness manifested by 
fatigue; complaints of fatigue have already been related by 
competent medical evidence to the service-connected 
disability of PTSD. 


CONCLUSIONS OF LAW

1.  The veteran's complaints of chest pain, including as due 
to an undiagnosed illness, are not a current disability that 
was incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2006).  

2.  Service connection is not warranted for bilateral hearing 
loss, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 
3.385 (2006).

3.  Service connection is not warranted for folliculitis of 
the neck, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).

4.  Service connection is not warranted for memory loss or 
difficulty with concentration, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317, 4.14 (2006).

5.  Service connection is not warranted for fatigue, 
including as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.14 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
November 2001, January 2003, February 2003, and July 2004 
satisfied VA's duty to notify under 38 U.S.C. A. § 5103(a) 
and 38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought (service 
connection), including as an undiagnosed illness or a chronic 
multisymptom illness, of what VA would do or had done, and of 
what evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claims.  

In a January 2003 letter, VA specifically asked the appellant 
to identify any medical treatment records or health care 
providers, to provide medical evidence in the veteran's 
possession, to identify any additional information or 
evidence in support of the claims, and to send to VA any 
additional evidence in the appellant's possession that 
pertains to the claims.  In a February 2003 letter, VA 
specifically informed the veteran of the evidence necessary 
to substantiate claims for presumptive service connection as 
due to undiagnosed illnesses, asked the appellant to identify 
any medical treatment records or health care providers, to 
provide medical evidence in the veteran's possession, to 
identify any additional information or evidence in support of 
the claims, and to send to VA any additional evidence in the 
appellant's possession that pertains to the claims.  A July 
2004 letter asked the veteran to submit to VA medical records 
from a specific medical provider or provide information for 
VA to request these records.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's service connection claims that VA has not 
sought.  

VA medical records, VA examination reports, private treatment 
records and private medical evidence, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal decided on the merits in this Board decision, and that 
VA has satisfied the duty to assist.  In compliance with the 
Board's October 2001 remand, the RO issued notice letters to 
the appellant (November 2001, January 2003, February 2003, 
July 2004), obtained VA examinations (December 2001 and 
January 2002), then readjudicated the appellant's claims and 
issued Supplemental Statements of the Case (April 2003, April 
2004, July 2004, August 2004, and January 2005).  The Board 
finds that VA has substantially complied with the Board's 
October 2001 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service connection for Chest Pain

In the 1999 claim for compensation, the veteran listed 
"chest pain" as a separate disorder for which a 
compensation claim is being made.  The issue of service 
connection for chest pain was adjudicated in the August 2000 
rating decision on appeal, which denied the claim for service 
connection for chest pains on the basis that the medical 
evidence of record did not show a current disability of the 
chest, heart, or lungs manifesting chest pain.  In January 
2001, the veteran entered a notice of disagreement with 
"all" of the issues adjudicated in the August 2000 rating 
decision.  The issue of service connection for chest pains 
was developed, and an appeal to the Board was perfected on 
this issue.  In the VA form 9, the veteran wrote that he 
still had chest pain, and indicated that he still requested 
service connection, even if the disability rating would be 0 
percent.  

Before turning to the merits of the service connection claim 
on appeal, the Board notes the veteran's representative's 
recent contention in the October 2006 brief that the 
complaints of chest pain in service may be related to current 
gastrointestinal disorder(s).  The Board points out that, 
consistent with the representative's request, such a question 
of whether the veteran's claimed gastrointestinal disorders 
are related to symptoms during service, including the in-
service symptom of chest pain, is a question that will be 
considered as part of an examination and medical opinion, and 
readjudication, on the remanded issue of entitlement to 
service connection for a gastrointestinal disorder; however, 
because neither the veteran nor his representative has 
withdrawn in writing the separately claimed, adjudicated, and 
developed issue on appeal, the Board must still address the 
appealed issue of entitlement to service connection for chest 
pain.  See 38 C.F.R. § 20.204 (2006). 

Turning to the merits of the appealed claim for service 
connection for chest pain, the Board finds that there is no 
competent medical evidence of a chest, cardiac, or pulmonary 
disability manifesting chest pain.  Service medical records 
show several complaints of chest pain and shortness of breath 
beginning in June 1991, which were attributed to in-service 
bronchitis, upper respiratory infection, or a pulled chest 
muscle.  In-service X-rays in October 1992 showed no 
cardiopulmonary abnormality.  The manifestations of chest 
pain in service are symptoms, but do not constitute a 
distinct disability for VA disability compensation purposes.  

The medical evidence of record includes a February 2000 VA 
examination report that notes the veteran's history or 
exposure to oil fire smoke in service; the veteran's reports 
of pain in the right pectoral area when he took a deep 
breath, with no history of heart problems; negative clinical 
findings for chest, cardiovascular, or lung disability; and 
resulted in no relevant diagnoses of disability.  A more 
recent VA examination report dated in January 2002 reflects 
no complaints of chest pain; negative clinical findings for 
chest, cardiovascular, or pulmonary disability, including 
negative chest X-ray; and resulted in no relevant diagnoses 
of disability.  VA treatment records are also negative for 
clinical findings or diagnosis of disability of the chest, 
heart, or lungs manifesting chest pain.  

Based on this evidence, the Board finds that there is no 
competent medical evidence of current chest, cardiac, or 
pulmonary disability manifesting chest pain.  Because there 
is no competent medical evidence of current disability, the 
claim for direct service connection for a disability of 
"chest pains" must be denied.  

Considering the claim for service connection for chest pains 
as due to an undiagnosed illness, the Board notes that the 
veteran's complaints of chest pains did not manifest during 
service in the Southwest Asia theater of operations (from 
August 24, 1990 to March 21, 1991).  The complaints of chest 
pain first manifested in service in June 1991, and the 
history given at that time was that the chest pains had 
manifested one and one-half months earlier (or May 1991).  
Because the complaints of chest pain did not manifest during 
service in the Southwest Asia theater of operations, the 
evidence must show that chest pains have subsequently 
manifested to a compensable degree (10 percent) since service 
separation.

In this case, the evidence shows that the veteran's 
complaints of chest pains have not manifested to a degree of 
10 percent disabling.  Rating by analogy to Diagnostic Codes 
7099-7005 is most appropriate because Diagnostic Code 7005 
provides for ratings (analogous to cardiovascular disorder) 
based on limitations of workload that produce symptoms such 
as dyspnea, fatigue, angina, dizziness, or syncope, or 
require continuous medication for control.  38 C.F.R. 
§ 4.104.  In this veteran's case, the Board finds that the 
veteran's complaints and clinical findings do not show any 
limitations analogous to workload function due to complaints 
of chest pain, and do not show chest pains associated with 
exertion or workload function.  The evidence shows that, 
while the veteran complained of chest pains in 2001, at a VA 
examination in January 2002 he did not report any complaints 
of chest pain, and clinical findings that would evidence any 
limitation of function due to chest pain were negative.  

VA treatment records dated from 2002 and 2004 are negative 
for evidence of chest pain, and reflect that in November 2002 
the veteran specifically denied chest pains or shortness of 
breath.  

Private treatment records from Dr. Perrett reflect a one week 
history of chest pain in September 2003, but a more careful 
description of the pain reported reflects that it was 
actually a pain in the upper abdominal region that was 
described as radiating over to the left.  The complaints of 
chest pain arose in conjunction with a history and diagnosis 
upon further testing of hiatal hernia, gastroesophageal 
reflux disease (GERD), and ulcers.  (As explained above, the 
issue of service connection for a gastrointestinal disorder 
is a separate issue that has been remanded by the Board for 
consideration to include whether complaints of chest pain are 
related to a gastrointestinal disorder.)  The veteran was to 
return if there were any more symptoms of chest pain; 
subsequent treatment records by Dr. Perrett in 2003 and 2004 
do not reflect further complaints of chest pain.  Dr. 
Perrett's treatment records do not indicate any limitation of 
function due to the complaints of chest pain.  

Based on this evidence, the Board finds that the veteran's 
complaints of chest pains have not manifested to a degree of 
10 percent disabling since service, a preponderance of the 
evidence is against a claim for service connection for chest 
pain as due to an undiagnosed illness, and the claim on this 
theory of entitlement must be denied.  Because the 
preponderance of the evidence is against the claim for 
service connection for chest pain, including as due to an 
undiagnosed illness, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection as a presumptive disorder for a Persian 
Gulf veteran requires objective indications of a qualifying 
chronic disability that became manifest during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or manifested to a degree of 10 percent or 
more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, both as a 
claim for direct service connection and as an undiagnosed 
illness.  The weight of the competent evidence demonstrates 
that the veteran does not have a current hearing loss 
"disability" of the left or right ear as defined in 38 
C.F.R. § 3.385.  The Board recognizes that the veteran 
currently has some hearing loss, or hearing impairment, but 
the current level of hearing loss or impairment does not 
constitute a "disability" for VA disability compensation 
purposes.  The Court has held that Congress specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

None of the audiograms or speech discrimination scores 
conducted during the veteran's period of military service 
show hearing loss "disability" for either ear.  See 38 
C.F.R. § 3.385.  Likewise, none of the post-service VA 
examinations demonstrate that the veteran had met the 
requirements for a hearing loss disability for either ear.  
See 38 C.F.R. § 3.385.  None of the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has been 
40 decibels or greater since service, and none of the 
auditory thresholds between 500 and 4000 Hertz have ever been 
26 decibels or higher.  On VA audiological examination in 
February 2000, for example, hearing loss ranged from 5 to 15 
decibels in the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
ranges, for an average 11 decibel loss in the right ear, and 
9 decibel loss in the left ear; the veteran's speech 
recognition scores on the Maryland CNC Test were 100 percent 
in the right ear and 96 percent in the left ear.  On VA 
audiological examination in December 2001, hearing loss 
ranged from 15 to 25 decibels in the frequencies 500, 1000, 
2000, 3000, 4000 Hertz ranges, for an average 16.25 decibel 
loss in the right ear, and 13.75 decibel loss in the left 
ear; the veteran's speech recognition scores on the Maryland 
CNC Test were 100 percent in the right ear and 96 percent in 
the left ear.  Such findings reflect some hearing loss or 
hearing impairment, but do not constitute hearing loss 
"disability."  See 
38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 157 
(threshold for normal hearing is from zero to 20 decibels).  

Because the weight of the evidence demonstrates that the 
veteran does not currently have hearing loss "disability" 
as defined by VA regulations, the Board finds that service 
connection is not warranted for bilateral defective hearing 
(hearing loss), either on the basis of direct service 
connection or as a presumptive claim based on an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 3.385.  The 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to this issue 
on appeal; however, as the preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Folliculitis of the Neck

The weight of the competent evidence demonstrates that the 
veteran does not have a current disability of folliculitis of 
the neck, and does not have an undiagnosed illness manifested 
by folliculitis of the neck.

The evidence includes service medical records that are 
negative for complaints, findings, or diagnosis of a skin 
disorder of the neck, including folliculitis.  A February 
2000 VA examination report reflects the veteran's report of 
an occasional rash over the neck off and on since 1992, and 
examination revealed scattered erythematous popular lesions 
over the neck anteriorly, which the examiner diagnosed as 
mild folliculitis of the anterior region of the neck.  

The subsequent medical evidence of record does not show the 
presence of a skin disorder of the neck, including 
folliculitis.  For example, a January 2002 VA examination 
report specifically reflects the examiner's clinical finding 
that the veteran did not have any kind of skin rash, and the 
report reflects no diagnosis of skin disability (other than 
scar of the neck, which is a separate disability for which 
service connection has already been established).  Subsequent 
VA treatment records and private treatment records, likewise, 
are negative for any recent evidence of a current skin 
disorder of the neck. 

Because the evidence shows no current disability of skin 
disorder of the neck, including no evidence of folliculitis 
of the neck, the Board finds that a preponderance of the 
evidence is against the claim for service connection, both as 
directly incurred in service and as due to an undiagnosed 
illness.  For these reasons, the Board finds that service 
connection is not warranted for folliculitis of the neck, 
including as due to an undiagnosed illness, and the claim 
must be denied.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Memory Loss and Difficulty 
Concentrating

The veteran's symptoms of memory loss or difficulty with 
concentration have already been adjudicated to be a part of 
his diagnosed disability of (service-connected) PTSD, and 
served in part as a basis for the rating assigned for 
(service-connected) PTSD.  

The weight of the competent evidence demonstrates that the 
veteran's complaints of memory loss and difficulty 
concentrating are related to the service-connected disability 
of PTSD.  For example, an August 2004 VA psychiatric 
examination report reflects that the veteran's reported 
symptoms of memory impairment and difficulty concentrating 
were part of the service-connected PTSD with dysthymia.

To grant service connection for complaints of memory loss or 
difficulty with concentration, which would then involve 
separately rating these symptoms, would violate the rule 
against pyramiding at 38 C.F.R. § 4.14, which provides that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  The criteria for rating psychiatric 
impairments under which the veteran's service-connected PTSD 
is rated specifically provides for rating based on the 
symptoms of long- and short-term memory loss, including 
forgetting to complete tasks, difficulty in understanding 
commands, impaired judgment, and impaired abstract thinking.  
See 38 C.F.R. § 4.130 (2006).  

Because the veteran's symptoms of memory loss or difficulty 
with concentration have already been adjudicated to be a part 
of his service-connected PTSD, and the competent medical 
evidence does not show any disorder manifesting symptoms of 
memory loss or difficulty with concentration that have not 
already been related to service-connected PTSD, the Board 
finds that, as a matter of law, service connection is not 
warranted for memory loss or difficulty with concentration.  
The Court has held that, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection for Fatigue

The veteran's complaints of fatigue have already been 
considered in adjudicating symptoms due to dysthymia 
(depressed mood) associated with his service-connected PTSD, 
which served in part as a basis for the rating assigned for 
service-connected PTSD.  

The weight of the competent evidence relates the veteran's 
complaints of fatigue to dysthymia associated with service-
connected disability of PTSD.  For example, private treatment 
records from Dr. Perrett reflect the veteran's multiple and 
vague complaints that include weakness, lethargy, 
listlessness, and misery.  A February 2003 treatment entry by 
Dr. Perrett reflects the opinion that the veteran's 
complaints of weakness, lethargy, listlessness, and misery 
were related to his definite depression.  An August 2004 VA 
psychiatric examination report reflects that the veteran's 
reported similar symptoms such as emotional numbing and 
anhedonia were part of the diagnosis of dysthymia associated 
with service-connected PTSD.

To grant service connection for complaints of fatigue, which 
would then involve separately rating the symptom, would 
violate the rule against pyramiding at 38 C.F.R. § 4.14, 
which provides that the evaluation of the same disability 
under various diagnoses is to be avoided.  This regulation 
notes that disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation, and specifically notes that 
symptoms such as dyspnea, tachycardia, nervousness, and 
"fatigability" may result from many causes, some of which 
may be service connected, while others may not be service 
connected.  

The criteria for rating psychiatric impairments under which 
the veteran's service-connected PTSD is rated specifically 
provides for rating based on related psychiatric symptoms of 
decrease in work efficiency, decrease or inability to perform 
occupational tasks, interference with or inability to perform 
routine activities, disturbances of motivation and mood, and 
depression that affects the ability to function.  See 
38 C.F.R. § 4.130 (2006).  Such psychiatric symptoms result 
in the same physical and occupational impairment as the 
veteran's vague complaints of fatigue that include weakness, 
lethargy, and listlessness. 

Because the competent medical evidence does not show any 
disorder manifesting symptoms of fatigue that has not already 
been related to dysthymia associated with the veteran's 
service-connected PTSD, the Board finds that, as a matter of 
law, service connection is not warranted for fatigue, both as 
directly incurred in service and as a presumptive disability 
as due to an undiagnosed illness.  The Court has held that, 
in such cases where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis, 6 Vet. App. 
430.  


ORDER

Service connection for chest pain, including as due to an 
undiagnosed illness, is denied.

Service connection for hearing loss, including as due to an 
undiagnosed illness, is denied.

Service connection for folliculitis of the neck, including as 
due to an undiagnosed illness, is denied. 

Service connection for memory loss and difficulty with 
concentration, including as due to an undiagnosed illness, is 
denied. 

Service connection for fatigue, including as due to an 
undiagnosed illness or as an unexplained chronic multi-
symptom illness, is denied.


REMAND

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  VA shall provide the veteran a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's act of service, but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 
& West Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

The Board notes the veteran's representative's recent 
contention in the October 2006 brief that the complaints of 
chest pain in service may be related to current 
gastrointestinal disorder(s), and his request for a VA 
examination with medical nexus opinion to aid in determining 
if any currently diagnosed gastrointestinal disability is 
related to in-service complaints, findings, or diagnoses.  In 
this veteran's case, the record reflects some medical 
evidence of current gastrointestinal disability or persistent 
or recurring symptoms of disability, and lay evidence 
indicates that the disability or symptoms may be associated 
with the claimant's act of service, including in-service 
gastrointestinal symptoms, findings, and diagnosis; however, 
the record does not contain sufficient medical evidence, such 
as a medical opinion, for VA to make a decision on the claim. 

The evidence of record includes service medical records that 
show several complaints of chest pain beginning in June 1991, 
which were attributed to in-service bronchitis, upper 
respiratory infection, or a pulled chest muscle; findings for 
viral syndrome, stomach virus, and flu virus with vomiting 
and diarrhea; vomiting blood in March 1994 and January 1995; 
nausea, diarrhea, and vomiting in April 1996 characterized as 
acute gastroenteritis; and a history by Medical Board of 
peptic ulcer disease three years prior at service separation 
in May 1999. 

On the question of medical evidence of current diagnosis of 
gastrointestinal disability, in addition to the veteran's 
reports of current symptoms of gastrointestinal disorder, 
there is some medical evidence tending to show current 
gastrointestinal disorder.  The medical evidence already of 
record includes a January 2002 VA examination report that 
notes the veteran's reports of pain and discomfort in the 
epigastric region, and post-service private treatment records 
from Dr. Perrett that show that in September 2003 the veteran 
was examined with gastroscope, which resulted in clinical 
findings or diagnoses of hiatal hernia, gastro-esophageal 
reflux disease (GERD), and ulcers.

Consistent with the representative's request for VA 
examination and medical opinion and VA's duty to assist the 
veteran in development of his claim, such a question of 
whether the veteran's claimed current gastrointestinal 
disorders are related to in-service symptoms, findings, or 
diagnosis, including the symptom of chest pain, is a question 
that requires a medical opinion in order to decide the 
appealed claim for service connection for a gastrointestinal 
disorder, including as due to an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, by an appropriate specialist 
and any further specialty examinations 
recommended to determine whether the 
veteran currently has a gastrointestinal 
disability.  The examiner should be 
provided the full and accurate relevant 
history outlined above, as well as access 
to relevant documents in the claims file 
in conjunction with the examination.  For 
any current gastrointestinal disability 
diagnosed, the examiner should offer an 
opinion as to whether such disability is 
at least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) in-service symptoms, 
findings, or diagnosis that include 
complaints of chest pain in service, 
diagnosis of possible gastroenteritis, 
and in-service reference to history of 
peptic ulcer disease.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why. 

2.  Following the above development, the 
RO should readjudicate the claim for 
service connection for a gastrointestinal 
disorder, including as due to an 
undiagnosed illness.  If service 
connection is not granted on this issue, 
an appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.   

The purpose of this remand is to further develop the 
veteran's claim for service connection for a gastrointestinal 
disorder.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


